Broyles, C. J.
1. Where a policy of fire insurance, taken out by the tenant and lessee of a building, insured the building for a certain sum, and a stock of goods in the building for another certain sum, the consideration of the policy being a premium payable in a gross sum, and where the policy of insurance contained a clause making any loss or damage to the building payable to a named third person (the owner of the building), “as his interest may appear,” and where both the building and the stock of goods were subsequently damaged by fire, and the insured brought suit in his own name to recover the amount of both the damage to the stock of goods and the damage to the building, the petition was not subject to general demurrer for the reason that it failed to set forth that the recovery for the damage to the building was sought for the use and benefit of the person named in the aforesaid loss-payable clause.
(a) The above ruling was made by the Supreme Court in answer to a question certified to it by this court. For a full discussion of this question see New Jersey Insurance Co. v. Rowell, 157 Ga. 300 (121 S. E. 414).
2. The special demurrers to the petition are without substantial merit, and the court properly overruled them.

Judgment affirmed.


Luke and Bloodworlh, JJ., concur.